RYAN, Circuit Judge,
concurring in part; dissenting in part.
I concur in the court’s disposition of all of the issues presented by the appeals and cross-appeals in this case, save for the court’s affirmance of the trial court’s order reducing the plaintiff's award of attorney fees by thirty-five percent.
The amount of attorney fees to which a prevailing party is entitled in litigation of this kind is a matter largely, but not entirely, within the discretion of the district court. That discretion is ordinarily exercised in the determination of the rate at which the prevailing party’s counsel may be compensated under an attorney fee award. Here, the district court made a determination about the rate of compensation and there is no dispute before us on that score. The difficulty arises because the district court ordered that the amount of attorney fees to which the prevailing plaintiff would otherwise be entitled be reduced by thirty-five percent because, as the district court put it,
... Allen was only partially successful in this case.3
It appears then that the court’s determination that the prevailing plaintiff in this case was only “partially successful” was made largely by comparing the number of defendants sued with the number against whom judgment was ultimately entered, and comparing the number of causes of action sued upon with the number upon which judgment was ultimately entered. Measured that way, it certainly would appear that the plaintiff was only partially successful. Closer scrutiny, however, indicates why the district court’s approach to determining plaintiff’s measure of success was erroneous.
The complaint described, and the lawsuit was about, Allen’s leadership of a rump labor group that was stirring up trouble by seeking decertification of Local 912 which Allen and his supporters regarded as an ineffectual and unrepresentative body. Allen pleaded and proved that his employer and his international union conspired to fire him in retaliation for his decertification suit, and that they conspired to fix the grievance arbitration which was convened to adjudicate Allen’s grievance. Allen’s lawsuit complaining of all that activity was *301broken down, in lawyer-like fashion, into five theories of recovery, as follows:
1. A violation of Tenn.Code Ann. § 47-30-109 — state contract provision.
2. A violation of 42 U.S.C. § 1985(2) — a federal civil rights provision which prohibits interference with the attendance of a party or witness in federal court.
3. A violation of 29 U.S.C. § 411(a)(2) — a provision of the Labor Management Reporting and Disclosure Act which prohibits interference in the speech and assembly of union members.
4. A violation of 29 U.S.C. § 157 — a provision of the National Labor Relations Act prohibiting unfair labor practices.
5. A violation of 29 U.S.C. § 185 — a provision of the Labor Management Relations Act which prohibits violation of a union member’s right to fair representation by his union.
Judgment was entered only upon the fifth cause of action, a violation of 29 U.S.C. § 185.
The first of the theories of recovery, the state contract claim, was dismissed on the ground that federal labor legislation preempted it. Allen v. Allied Plant Maintenance Co. of Tennessee, 636 F.Supp. 1090, 1092 (M.D.Tenn.1986). The second, the § 1985(2) claim, was dismissed because the alleged interference with a federal proceeding did not involve actual “attendance” in federal court. Id. at 1093-94. The third, the § 411(a)(2) claim, was dismissed because the alleged infringement was not upon plaintiffs rights as a union member, but rather upon his rights as an employee. Id. at 1096-97. Finally, the claim under § 7 of the National Labor Relations Act was dismissed because only the National Labor Relations Board has jurisdiction to consider allegations under that statute. Id. at 1095-96.
In Hensley v. Eckerhart, 461 U.S. 424, 434, 103 S.Ct. 1933, 1939, 76 L.Ed.2d 40 (1983), the Supreme Court explained that some lawsuits in which there is a right to recover attorney fees will involve a series of “distinctly different claims for relief that are based on different facts and legal theories” and that in such lawsuits attorney fees ordinarily should not be awarded on the distinctly separate and unrelated claims upon which the plaintiff has not prevailed. Such unsuccessful claims, the court said, should “be treated as if they had been raised in separate lawsuits, and therefore no fee may be awarded for services on the unsuccessful claim.” Id. at 435, 103 S.Ct. at 1940. But, the Hensley Court continued,
[i]n other cases the plaintiffs claims for relief will involve a common core of facts or will be based on related legal theories. Much of counsel’s time will be devoted generally to the litigation as a whole, making it difficult to divide the hours expended on a claim-by-claim basis. Such a lawsuit cannot be viewed as a series of discrete claims. Instead the district court should focus on the significance of the overall relief obtained by the plaintiff in relation to the hours reasonably expended on the litigation.
Id. (emphasis added).
This court has applied the teaching of Hensley in the more recent case of In re Lewis, 845 F.2d 624 (6th Cir.1988), in which we stated: “[i]f ... the case effectively revolves around one claim and a core of common facts, ... then the ‘overall result’ will remain the primary factor in determining counsel fees.” See also Kelley v. Metropolitan County Board of Education, 773 F.2d 677, 686 (6th Cir.1985) (en banc).
It is clear from an examination of the opinion by the majority that Allen’s five “causes of action” revolved round the same “common core of facts” and were not separate and discrete unrelated claims of the kind that might have “been raised in separate lawsuits.” The ingenuity of Allen’s counsel in pleading five separate theories of recovery, with ultimate success on only one of them, does not diminish the reality that all of the theories derived from a “common core of facts” upon which Allen prevailed. The fact that Allen failed to obtain punitive damages is essentially irrelevant because the question is whether he was the “prevailing party”; that is, whether he established liability, not whether he *302established and realized any specific measure of damages.
For the foregoing reasons, I would reverse the district court’s determination to reduce by thirty-five percent the attorney fees awarded to Allen as the prevailing party.

 As noted by International in its Memorandum in Opposition to Plaintiff's Application for Attorneys’ Fees, the original complaint in this action included ten defendants, six causes of action, and a prayer for punitive damages and trial by jury. Allen, however, prevailed against only two defendants on one cause of action, and his prayer for punitive damages and trial by jury was denied. Furthermore, Allen’s motion to alter or amend was only partially successful, and his motion for a contempt citation against Allied was denied.